       Case 1:15-cv-00321-SKO Document 372 Filed 06/19/20 Page 1 of 3


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                              EASTERN DISTRICT OF CALIFORNIA
 8

 9     G.P.P., INC. d/b/a GUARDIAN
       INNOVATIVE SOLUTIONS,
10
                        Plaintiff,
11

12            v.
13
       GUARDIAN PROTECTION PRODUCTS,                  Case No. 1:15-cv-00321-SKO
14     INC., RPM WOOD FINISHES GROUP,
       INC.,                                          ORDER FOLLOWING INFORMAL
15                                                    DISCOVERY DISPUTE CONFERENCE
                        Defendants.
16     _____________________________________/
17     GUARDIAN PROTECTION PRODUCTS,
18     INC.,

19                      Counterclaimant,

20
              v.
21
       G.P.P., INC. d/b/a GUARDIAN
22
       INNOVATIVE SOLUTIONS,
23                      Counter-defendant.
24     _____________________________________/

25

26
            On June 18, 2020, the Court held a telephonic informal discovery dispute conference
27
     regarding clarification of the Court’s May 26, 2020 order granting Plaintiff/Counter-defendant
28
         Case 1:15-cv-00321-SKO Document 372 Filed 06/19/20 Page 2 of 3


 1 G.P.P., Inc. d/b/a Guardian Innovative Solutions (“GIS”)’s motion for leave to supplement the

 2 complaint and reopening discovery. Dylan Liddiard, Esq., Jason Mollick, Esq., and Brian Levy,

 3 Esq., appeared on behalf of GIS. Aaron Rudin, Esq. and Emerson Kim, Esq. appeared on behalf of

 4 Defendant/Counterclaimant Guardian Protection Products, Inc. (“Guardian”).

 5          In its May 26, 2020 order, the Court granted GIS’s motion for leave to supplement its
 6 complaint to add an eleventh claim, namely, a cause of action for breach of the Mid-Atlantic, Cook

 7 County, Indiana, Midwest, and Pennsylvania Agreements relating to Guardian’s alleged post-trial

 8 termination of those agreements (the “Eleventh Cause of Action”). (See Doc. 366.) In so doing,

 9 the Court reopened discovery “for the limited purpose of addressing the issue of damages that have

10 occurred since the trial in this case and as a result of the additional alleged breaches.” (Id. at 14.) It

11 limited each side to “one Rule 30(b)(6) deposition of no more than seven (7) hours, and any limited

12 necessary written discovery directly related to the depositions.” (Id.)

13          As discussed at the conference, the Court’s May 26, 2020 order intended to reopen discovery
14 “for the purpose of addressing the issue of damages that have occurred since the trial in this case”

15 as to the claims remanded by the Ninth Circuit Court of Appeals, defined as the “Remanded Claims”

16 in the Court’s December 13, 2019 Order (Doc. 349), and “as a result of the additional alleged

17 breaches” alleged in the Eleventh Cause of Action of GIS’s supplemental complaint (Doc. 367).

18 Thus, the parties may take one Rule 30(b)(6) deposition of no more than seven (7) hours, and any

19 limited necessary written discovery directly related to the depositions, pertaining to:

20          1.      Damages that GIS has allegedly incurred since the original judgment was filed on
21          June 30, 2017 as to the Remanded Claims (as defined in the Court’s December 13, 2019
22          Order (Doc. 349)); and
23          2.      Damages that GIS has allegedly incurred as a result of the breaches alleged in its
24          Eleventh Cause of Action in its supplemental complaint (Doc. 367).
25 ///

26 ///
27 ///

28 ///

                                                        2
       Case 1:15-cv-00321-SKO Document 372 Filed 06/19/20 Page 3 of 3


 1          In light of this clarification, the parties SHALL meet and confer to narrow the scope of their
 2 dispute with respect to the 27 document requests and 14 deposition examination topics currently at

 3 issue. Should the parties require more time to meet and confer and/or complete this discovery, the

 4 Court will consider enlarging the case schedule to accommodate their request.

 5          Finally, to the extent any dispute remains as to this discovery, the parties SHALL proceed
 6 as set forth in this Court’s Local Rule 251.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     June 19, 2020                                      /s/   Sheila K. Oberto              .
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      3
